Appleton, C. J.
This is an action of trespass guare clausum fregit.
Assuming the valid existence of the plaintiff organization, still this action cannot be maintained. The legal title to the premises in controversy is in the “Proprietors of the Baptist meeting-house in St. Albans” by virtue of a deed of the premises to them in their corporate name from Henry Warren, dated December 25, 1841, and by their building the meeting-house. The defendants justify under that corporation.
The plaintiffs claim an organization under B,. S., c. 12, § 27, *402which provides that “any persons, for the purpose of erecting a meeting-house, or the majority in interest of the owners of a meeting-house, not a parish, may incorporate themselves the same as parishes may; and choose all officers and do all other acts that a parish may lawfully do.”
The meeting-house in controversy having been erected long ago, there could be no incorporation of persons, “for the purpose of erecting a meeting-house.”
Neither were those claiming to have effected an organization “the majority in interest of the owners of the meeting-house.” They were only pew owners. But the pew owners were not owners of the fee. They only had an easement. The “Proprietors of the Baptist meeting-house in St. Albans” were the legal owners of the land and the house thereon. They have never parted with their title. First Baptist Society in Leeds v. Grant, 59 Maine, 245. Plaintiffs nonsuit.
Valton, Danforth, Virgin, Peters and Libbet, JJ., concurred.